                            Case: 18-13827             Doc: 17         Filed: 12/15/18          Page: 1 of 3

                                               United States Bankruptcy Court
                                               Western District of Oklahoma
In re:                                                                                                     Case No. 18-13827-JDL
Abraham Yehuda Lansberg                                                                                    Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1087-5                  User: tkan                         Page 1 of 1                          Date Rcvd: Dec 13, 2018
                                      Form ID: 318                       Total Noticed: 4


Notice by first class mail was         sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 15, 2018.
db             +Abraham Yehuda         Lansberg,   808 NW 138th St,   Edmond, OK 73013-1953
6203021         Citi Mortgage,         Inc,   PO Box 78015,   Phoenix, AZ 85062-8015
6203022        +Gemini Capital         Croup, LLC,   PO Box 32738,   Oklahoma City, OK 73123-0938

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr              EDI: QJCHALL.COM Dec 14 2018 04:19:00     Joel C. Hall,   210 Park Avenue,
                 3001 Oklahoma Tower,   Oklahoma City, OK 73102
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 15, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 13, 2018 at the address(es) listed below:
              Joel C. Hall   joel@okcfirm.com, jhall@ecf.epiqsystems.com
              United States Trustee   Ustpregion20.oc.ecf@usdoj.gov
                                                                                            TOTAL: 2
                            Case: 18-13827                   Doc: 17     Filed: 12/15/18        Page: 2 of 3

Information to identify the case:
Debtor 1              Abraham Yehuda Lansberg                                        Social Security number or ITIN   xxx−xx−1763
                      First Name   Middle Name   Last Name                           EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                             Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                     EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Western District of Oklahoma

Case number: 18−13827 − JDL



Order of Discharge                                                                                                              12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Abraham Yehuda Lansberg


                                                                             By the court: Janice D. Loyd
           December 13, 2018                                                               United States Bankruptcy Judge


                                   Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                               This order does not prevent debtors from paying
and it does not determine how much money, if                                 any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                         debts according to the reaffirmation agreement.
                                                                             11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                    Most debts are discharged
attempt to collect a discharged debt from the                                Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                   all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                              personal liability for debts owed before the
or otherwise try to collect from the debtors                                 debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                             Also, if this case began under a different chapter
in any attempt to collect the debt personally.                               of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                             to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                  are discharged.

However, a creditor with a lien may enforce a                                In a case involving community property: Special
claim against the debtors' property subject to that                          rules protect certain community property owned
lien unless the lien was avoided or eliminated.                              by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                           For more information, see page 2 >




Official Form 318                                             Order of Discharge                                  page 1
                     Case: 18-13827            Doc: 17    Filed: 12/15/18        Page: 3 of 3




Some debts are not discharged                                  Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:                 agreement are not discharged.

      ♦ debts that are domestic support                        In addition, this discharge does not stop
        obligations;                                           creditors from collecting from anyone else who is
                                                               also liable on the debt, such as an insurance
                                                               company or a person who cosigned or
      ♦ debts for most student loans;                          guaranteed a loan.


      ♦ debts for most taxes;


      ♦ debts that the bankruptcy court has                          This information is only a general
        decided or will decide are not discharged                    summary of the bankruptcy discharge;
        in this bankruptcy case;                                     some exceptions exist. Because the law
                                                                     is complicated, you should consult an
                                                                     attorney to determine the exact effect of
      ♦ debts for most fines, penalties,                             the discharge in this case.
        forfeitures, or criminal restitution
        obligations;

      ♦ some debts which the debtors did not
        properly list;


      ♦ debts for certain types of loans owed to
        pension, profit sharing, stock bonus, or
        retirement plans; and


      ♦ debts for death or personal injury caused
        by operating a vehicle while intoxicated.




Official Form 318                               Order of Discharge                               page 2
